                       Case 5:19-cv-06891-VKD Document 3 Filed 10/23/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                              for the
                                                   Northern District
                                                 __________ Districtof
                                                                     ofCalifornia
                                                                       __________

              NGOC LAM CHE, an individual                                        )
                                                                                 )
                                                                                 )
                                                                                 )
                            Plaintiff(s)                                         )
                                                                                 )
                                v.                                                                  Civil Action No. 5:19-cv-06891 VKD
     GFROERER, a California limited partnership;                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                           Defendant(s)                                          )

                                                 SUMMONS IN A CIVIL ACTION
                                      GFROERER, a California limited partnership
To: (Defendant’s name and address)1651 Stone Pine Lane
                                      Menlo Park, CA 94025




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Pamela Tsao
                                      Ascension Law Group, Pc
                                      17802 Irvine Blvd., Suite 117
                                      Tustin, CA 92780



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                           S DISTR
                                                                        ATE       IC
                                                                                                          CLERK OF COURT
                                                                      ST            T
                                                                  D
                                                                                                          Susan Y. Soong
                                                                                           CO
                                                             E
                                                           IT




                                                                                             UR
                                                         UN




                                                                                               T
                                                         N O RT




Date:     October 25, 2019
                                                                                                   NI A
                                                                                               OR




                                                                                                                 Signature of Clerk or Deputy Clerk
                                                           HE




                                                                                           IF




                                                                  N                            L
                                                                  R




                                                                      DI                   A
                                                                           S T RI T O   FC
                                                                                 C
